Name: Commission Regulation (EEC) No 2780/92 of 24 September 1992 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 25. 9. 92 Official Journal of the European Communities No L 281 /5 COMMISSION REGULATION (EEC) No 2780/92 of 24 September 1992 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Commission Regu ­ lation (EEC) No 2294/92 (  ) and (EEC) No 2295/92 (2), the compensatory payments referred to in Title I of Regula ­ tion (EEC) No 1765/92 shall be granted on the conditions laid down in this Regulation . TITLE I Eligible crops and areas Article 2 Not more than one application for compensatory payment as provided for by Regulation (EEC) No 1765/92 may be made per marketing year for any piece of land. No compensatory payment may be granted on any piece of land which is the subject of an application for a per hectare aid under a scheme financed under Article 1 (2) of Council Regulation (EEC) No 729/70 (') for an arable crop other than those covered by Regulation (EEC) No 1765/92. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), and in particular Article 10 (4) and Article 1 2 thereof ; Whereas compensatory payments as referred to in Article 2 of Regulation (EEC) No 1765/92 must be restricted to certain specified areas ; whereas in particular one application for compensatory payment only should be permitted for any piece of land for any marketing year and on condition that no other application for a per hectare aid under the common organization of a market has been made for the same piece of land ; whereas, however, compensatory payments may be granted on land that is aided under a scheme falling within the structural or environmental policies ; Whereas the planting of areas for the sole purpose of receiving a compensatory payment should be prevented ; whereas to this end pieces of land in respect of which a compensatory payment is applied for must be cultivated normally ; Whereas in view of the special treatment afforded to durum wheat under Regulation (EEC) No 1765/92 specific rules are required for this cereal ; whereas in this connection and in order not to destabilize durum wheat production in the traditional regions the conditions to be met when entitlement to the supplement to the compen ­ satory payment referred to in Article 4 (3) of Regulation (EEC) No 1765/92 is transferred should be laid down ; Whereas pieces of land sown to mixtures of cereals with oil seeds and protein crops are eligible for compensatory payments ; whereas the compensatory payment for such areas should be based on the payment applicable to cereals ; Whereas, in order to prevent an excessive increase in maize growing for silage in certain parts of the Commu ­ nity, Member States should be authorized to make compensatory payments for areas sown to this crop at the rate applicable for another feed cereal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 For the purposes of Article 9 of Regulation (EEC) No 1765/92 the definitions of permanent pasture and permanent crops set out in the Annex hereto shall apply. Land on which aid has been granted under Title I of Council Regulation (EEC) No 2328/91 (2) or under Council Regulation (EEC) No 3766/91 (3) shall remain eligible . Article 4 1 . For the purposes of Article 10 (2) of Regulation (EEC) No 1765/92 an area of cereals must be fully sown in line with locally recognized standards and maintained until at least the beginning of flowering in normal growth conditions . 0 OJ No L 221 , 6. 8 . 1992, p. 22. 0 OJ No L 221 , 6. 8 . 1992, p. 28 . (4) OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 218, 6. 8 . 1991 , p. 1 . (') OJ No L 181 , 1 . 7. 1992, p. 12. (6) OJ No L 356, 24. 12. 1991 , p. 17. No L 281 /6 Official Journal of the European Communities 25. 9 . 92 2. Where application for compensatory payment is made for an area containing trees, the size of the area must be adjusted in line with the number of trees accor ­ ding to the customary rules of the Member State concerned. 3. Compensatory payment as provided for in Articles 4 (1 ) and 8 (3) of Regulation (EEC) No 1765/92 shall be granted on areas applied for of a minimum of 0,3 ha, each separate piece of which is larger than the minimum size set by the Member State for the region in question. Article 7 1 . Applications for the supplement shall be conditional on an application for compensatory payment for the same number of hectares of durum wheat. 2. The supplement shall be paid at the same time as the compensatory payment. 3. The varieties excluded from the durum wheat production aid scheme for the 1992/93 marketing year shall also be excluded for the purposes of this Article for 1993/94. TITLE III Article 5 If a producer's eligible areas are located in several produc ­ tion regions the amount to be paid shall be determined by the location of each area included in his application. Special provisions TITLE II Article 8 Where cereals are mixed with products listed under headings II and III of Annex I to Regulation (EEC) No 1765/92 the compensatory payment shall be that set for cereals. Durum wheat Article 6 1 . For the purposes of Article 4 (3) of Regulation (EEC) No 1765/92 producers must choose the marketing year to be used before a date to be set by the Member State. The latest date that may be set shall be the date for submission of applications for the compensatory payment for the 1993/94 marketing year. 2. Member States shall assign to each producer entitle ­ ment to the supplement for, at most, the number of hectares for which the aid has been paid or the area actu ­ ally indicated by a check made in respect of the marke ­ ting year chosen . On this basis the Member State shall draw up a register. 3. Transfer of entitlement to the supplement for durum wheat must be accompanied by transfer of entitle ­ ment to . work the same number of hectares of eligible land. 4. The register referred to in paragraph 2 shall be amended when entitlements are transferred or eligible land is permanently withdrawn from agricultural use. Article 9 Member States treating maize separately in a region where maize is grown principally for silage are authorized to apply the yield for another feed cereal to all maize areas in that region. Article 10 The conversion rate to be used for all compensatory payments shall be that valid for cereals on 1 July of the marketing year. Article 11 Member States shall adopt whatever other measures are required for application of this Regulation and notify them to the Commission by 31 December 1992. Article 12 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1992. For the Commission Ray MAC SHARRY Member of the Commission 25. 9 . 92 Official Journal of the European Communities No L 281 /7 ANNEX Permanent pasture and permanent crops I. Permanent pasture Non-rotational land used for grass production (sown or natural) on a permanent basis (five years or longer). II . Permanent crops Non-rotational crops other than permanent pasture that occupy the ground for five years or longer and yield repeated harvests.